2021 IL App (1st) 200053
                                            No. 1-20-0053
                                   Opinion filed December 6, 2021
                                                                                      First Division


 ______________________________________________________________________________
                                               IN THE
                                 APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                         )   Appeal from the
                                                              )   Circuit Court of
          Plaintiff-Appellee,                                 )   Cook County.
                                                              )
     v.                                                       )   No. 19 CR 13905
                                                              )
 DASHON FREEMAN,                                              )   Honorable
                                                              )   James B. Linn,
          Defendant-Appellant.                                )   Judge, presiding.



          JUSTICE WALKER delivered the judgment of the court, with opinion.
          Presiding Justice Hyman and Justice Coghlan concurred in the judgment and opinion.

                                            OPINION

¶1     The trial court held a bench trial and found Dashon Freeman guilty of possessing cocaine.

Freeman argues on appeal that the court should have granted his motion to suppress evidence

police seized from Freeman without a warrant. We find that the police officer’s observations gave

police grounds for a Terry stop (see Terry v. Ohio, 392 U.S. 1 (1968)) but not grounds for a

warrantless search. We reverse the decision denying Freeman’s motion to suppress evidence.

Because the State cannot prove the charges against Freeman without the improperly seized

evidence, we reverse the conviction.
No. 1-20-0053


¶2                                     I. BACKGROUND

¶3     As Officer Fernandez Delgado of the Chicago Police Department drove on Justine Street

on September 3, 2019, he saw a man holding cash standing near Freeman. Freeman reached into

his waistband and pulled out a plastic bag. Once they saw the police, Freeman put the plastic bag

back into his waistband, and the other man ran off. Delgado handcuffed Freeman and grabbed the

bag from Freeman’s waistband. Prosecutors charged Freeman with possession of cocaine.

¶4     At a preliminary hearing on the charge, Delgado testified that he arrested Freeman and then

found the bag in a custodial search. At the hearing on Freeman’s motion to suppress and at the

bench trial, Delgado testified that he handcuffed Freeman for protection and to prevent Freeman

from escaping. He testified that he arrested Freeman after finding the cocaine. Delgado testified

that he searched Freeman because he believed he saw an attempted illegal narcotics transaction in

an area with a high crime rate. The parties stipulated that the bag taken from Freeman contained

more than five grams of cocaine.

¶5     The trial court denied the motion to suppress and found Freeman guilty of possessing

narcotics. The court sentenced Freeman to two years of probation and payment of fines, fees, and

costs totaling $2305. Freeman now appeals.

¶6                                       II. ANALYSIS

¶7     Freeman argues that the trial court should have suppressed the evidence Delgado obtained

by reaching into Freeman’s waistband. We will not disturb the trial court’s findings of fact unless

they are against the manifest weight of the evidence. People v. Sorenson, 196 Ill. 2d 425, 431

(2001). We review de novo the ultimate question of the defendant’s legal challenge to the denial

of his motion to suppress. Id.


                                               -2-
No. 1-20-0053


¶8     Delgado saw one man with cash in his hand, and he saw Freeman take a small plastic bag

from his waistband. Delgado could not see the contents of the plastic bag. When Freeman and the

other man saw Delgado, Freeman put the plastic bag back in his waistband, and the other man ran

off. We must determine whether Delgado’s observations gave him sufficient grounds for reaching

into Freeman’s waistband to take the plastic bag.

¶9     We find the case similar to People v. Trisby, 2013 IL App (1st) 112552. In Trisby, an

officer saw Trisby, sitting in his car, give a small object to a woman in exchange for cash. Trisby

drove off, and the officer followed him for several blocks before ordering him to pull over. The

officer saw Trisby pull his hand out of his pocket. As the officer ordered Trisby out of the car,

Trisby again reached toward his pocket. The officer took small plastic bags from Trisby’s pocket.

The bags contained heroin. Id. ¶¶4-6.

¶ 10   The appellate court noted that the State had the burden of proving that the officer had

probable cause for the warrantless search. Id. ¶ 14. The court held:

                “A single transaction of unidentified objects does not support probable

       cause to believe that a drug transaction has occurred. [Citations.]

                Similarly, furtive movements alone are insufficient to constitute probable

       cause because they may be innocent. [Citations.] ‘[S]uch equivocal conduct cannot,

       if the probable cause requirement of the fourth amendment is to have meaning,

       justify a warrantless arrest.’ People v. Rainey, 302 Ill. App. 3d 1011, 1015 (1999).

       Only when the furtive gestures are coupled with other circumstances tending to

       show probable cause (such as open contraband or suspicious objects in plain view,




                                               -3-
No. 1-20-0053


       or prior reliable information) will the suspicious movement be included in the basis

       for finding probable cause for a search. [Citation.]

                *** [P]robable cause is not established by a single hand-to-hand transaction

       involving an unidentified object together with a few furtive hand movements

       toward a pants pocket.” Trisby, 2013 IL App (1st) 112552, ¶¶ 15-17.

¶ 11   The prosecution argues that People v. Davis, 2019 IL App (1st) 160408, should control our

decision here. The appellate court found that the officers in that case had probable cause to seize

a package from the car in which Davis rode. The Davis court emphasized several distinctions

between that case and Trisby. Police saw Urbina, the target of a long-running investigation, engage

in five other suspected narcotics transactions before they saw Davis’s single transaction with

Urbina. Davis and Urbina moved their cars in a manner that “appeared designed to intentionally

conceal” their transaction. Id. ¶ 45.

¶ 12   Here, as in Trisby, Freeman and the other man made no special attempt to conceal their

transaction before police arrived. Police had not targeted either Freeman or the other man for

investigation, and police had not seen either man engage in other suspected narcotics transactions.

We find this case more like Trisby than Davis. Here, police saw a single attempted transfer of a

small unidentified object in a high crime area, where police scared one man off, and the other man

appeared to hide something. While the observations gave police grounds for a Terry stop, they did

not have probable cause to search for narcotics. Trisby, 2013 IL App (1st) 112552, ¶ 13. Delgado

exceeded the scope of the Terry stop when he reached into Freeman’s waistband. See People v.

Holliday, 318 Ill. App. 3d 106, 111 (2001). We reverse the decision denying the motion to




                                                -4-
No. 1-20-0053


suppress. Because the State cannot prevail on remand without the suppressed evidence, we reverse

defendant’s conviction and vacate his sentence. See Trisby, 2013 IL App (1st) 112552, ¶ 19.

¶ 13                                  III. CONCLUSION

¶ 14   Because police lacked probable cause to search Freeman, the trial court should have

granted the motion to suppress the evidence police seized from Freeman. Without that evidence,

the prosecution lacks evidence needed to convict. Accordingly, we reverse the conviction of

Freeman for possession of cocaine.

¶ 15   Reversed.




                                             -5-
No. 1-20-0053



                                 No. 1-20-0053


Cite as:                 People v. Freeman, 2021 IL App (1st) 200053


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-CR-
                         13905; the Hon. James B. Linn, Judge, presiding.


Attorneys                DePaul University Legal Clinic, of Chicago (Maria A.
for                      Harrigan, of counsel, and Granger Gridley, law student), for
Appellant:               appellant.


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (John E.
for                      Nowak, Brian A. Levitsky, and Margaret M. Smith, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                      -6-